Judge COZORT
dissenting in part.
I concur with the majority’s holding that the trial court’s instructions to the jury did not constitute error. As to the majority’s holding that the defendant is entitled to a new trial because the trial court sustained the State’s objections to two of defendant’s proposed questions during jury selection, I dissent.
As I read the transcript, it was apparent that the two questions under review were designed to enable defense counsel to evaluate whether the jurors completely understood the law and their obligations in terms of: (1) the State’s burden of proof as to the specific offense charged, and (2) the element of reasonable *187doubt. My reading of the transcript convinces me that these areas were sufficiently explored by other questions asked of the potential jurors. For that reason, I do not believe the trial court erred in sustaining objections to the two specific questions at issue on this appeal. I believe the defendant’s trial was free of prejudicial error.